Confidential treatment has been requested by Midas Medici Group Holdings, for portions of this letter pursuant to Rule 83 (17 CFR 200.83). The copy filed herewith omits the information subject to the confidentiality request.Omissions are designated as [***].A complete version of this letter has been submitted separately to the Securities and Exchange Commission February 3, 2010 Via Edgar United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, DC 20549 Attention: David Link, Esq Cathy Baker, Esq Blaise Rhodes Re: Midas Medici Group Holdings, Inc. Amendment No. 5 to Registration Statement on Form S-1 Filed on January 19, 2010 File No. 333-161522 Ladies and Gentlemen: On behalf of our client, Midas Medici Group Holdings, Inc. (the “Company”), we are submitting this letter in response to the written comments of the staff (the “Staff”) of the United States Securities and Exchange Commission (the “Commission”) contained in its letter, dated January 29, 2010 (the “Comment Letter”) with respect to the above-referenced registration statement. 61 BroadwayNew York, New
